Appeal from an order denying defendant’s motion for leave to file nunc pro tune a demand for a jury trial. Order reversed on the law and the facts, with $10 costs and disbursements, and the motion granted, without costs. The facts show that there was no intention to waive a jury trial. It is not disputed that the demand for a jury was timely served and that only an office error prevented its being filed with the County Clerk. (Schwartz v. Sunlight Apts., 274 App. Div. 901.) Nolan, P. J., Carswell, Adel, Sneed and MaeCrate, JJ., concur.